
	

113 HRES 329 IH: Calling for the support of the fundamental rights of all Egyptian citizens, equal access to justice and due process of law, and transparent and accountable governance in Egypt.
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 329
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Franks of Arizona
			 (for himself, Mr. Sires,
			 Mr. Pitts, and
			 Mr. Holt) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the support of the fundamental
		  rights of all Egyptian citizens, equal access to justice and due process of
		  law, and transparent and accountable governance in Egypt.
	
	
		Whereas in recent weeks, an estimated 30,000,000 Egyptians
			 in a majority of Egypt’s 27 provinces gathered to protest the widespread
			 failures of former President Mohamed Morsi and the Government of Egypt and its
			 violations of the most basic rights of all Egyptian citizens, including
			 Egyptian women, minorities, and those publicly dissenting from its views and
			 policies;
		Whereas the participants in the June 30, 2013, popular
			 protests far outnumbered those involved in the protests and demonstrations of
			 January and February 2011;
		Whereas the Egyptian people have expressed aspirations for
			 a government that protects the human rights of all Egyptians, including the
			 rights of religious freedom, free expression, free assembly, and free
			 association;
		Whereas in the midst of political transition and
			 uncertainty in Egypt since Egypt’s 2011 revolution, lawlessness has prevailed
			 and women and members of minority religious and ethnic communities are targets
			 of violent attacks;
		Whereas Egypt has a strong national interest in securing a
			 stable, credible, inclusive government based on vital democratic institutions
			 and transparent processes that reflect the will of the Egyptian people;
		Whereas the United States has a strong national interest
			 in encouraging the interim government, Egyptian military, and people of Egypt
			 to secure popular aspirations for economic development and a stable,
			 transparent, credible, and inclusive government that respects human rights,
			 fundamental freedoms, and rule of law; and
		Whereas democracy requires inclusiveness, transparency,
			 respect for human and minority rights, and commitment to the rule of law: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports economic and political reforms
			 that uphold the fundamental rights of all Egyptian citizens, equal access to
			 justice, due process, and transparent and accountable governance;
			(2)supports the
			 establishment of credible and transparent processes and institutions which are
			 inclusive of all democratic, political movements and parties;
			(3)calls on interim
			 Egyptian President Adly Mansour and the Government of Egypt to expeditiously
			 and responsibly restore the Egyptian Constitution and rule of law, turn over
			 power to an elected government through free and fair elections, foster
			 democratic reforms and institutions with an inclusive political process, and
			 protect the independence of the judiciary;
			(4)urges the process
			 of amending the Egyptian Constitution to be transparent and secure broad
			 consensus, including among democratic opposition members, women, and ethnic and
			 religious minorities, so that the rights of all Egyptian citizens are upheld
			 and protected, particularly freedoms of conscience, expression, assembly, and
			 religion;
			(5)urges the Egyptian
			 Armed Forces and security services to respect the rights of all Egyptian
			 citizens, including the right to peaceful assembly, due process, and free and
			 fair trials;
			(6)urges a full
			 restoration of media and civil society freedoms, including protecting media and
			 journalists from undue harassment or interference and overturning the verdicts
			 in the recent case in which 43 United States citizens, Egyptians, and others
			 were given harsh sentences for their work to support democracy in Egypt;
			(7)calls on the
			 Government of Egypt to continue to meet its obligations under the 1979
			 Egypt-Israel Peace Treaty; and
			(8)calls on interim
			 President Mansour and the Egyptian Armed Forces to end the climate of impunity,
			 end arbitrary arrests and politically motivated detentions, prosecute acts of
			 violence, and make the protection of the basic security of all Egyptian
			 citizens an urgent priority.
			
